OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                        AUSTIN




                                                 lu p wln-
                                           eoth e o mutty
                                                           .
                                                           .
                                            say lu th o tity
                                           o a Ov8Psu o ds
                                   1 OJzg
                                        to f0~00mJla o h o el




                     oh001Superintendent
                                      or Penton
                      Eio.4B9    ~essat% by t&e %rty-
                    rsoeiPe4     a raise   la salary.    La-
                 ast Federal     CeKleurr our pcpulatfon
             e,HIO, therefore,I CM of the opiaion .
y ghtx;; not be dry&iythe money allewe blmundez
.. .    .
     "After reading the aese at Boustoa %timxsl
         hulk rt al v. khool idstrict kc. lg8
.sxohailga
i&rrla county, 198 s. ii.869 (Cfv. App. 1910) 1 aoll
wondering it it le paydirtyto paw on tba matter.
                                                                    339


eon. Guy Turner, page 8


          "Eleaee advise ii ? have any autborSty or
     superpisionOS rundr belolying to Common sohool
     Uistrlata.*
      i%%@te   Bill %O. 4Q9 (hctl lf#sT, 45th Lagi8$&ul'a,p. la%,
Ch. 4771, reS@rred to in your latter, tins carrid    Sornar8   in
~ernon*a   hnotate4    Civil Ltatutes es Article WOO&1V.     ikg-
tion 1 OS thle Artlole provides in part OIJSollourr
          "~0ctiOn 1. In all oountiea OS ths stat* OS
     Texas having 8 population OS not lerr than 8hir8y-
    ,two thoueand eight hundrad (55,800)au4 not more thn
     thirty-two th:~uIendeight hundred thirty (8lt,B50),
          . the salary   of the County hiuperintondmlr   of
     k&lo    Inatruotion@hall be not le.8 than ‘ho Thoruud
     hwen Hun8rod glfty   ($8,780.00)Dollar8 cad not mi3ra
     than Three Thousand ~~050.00).Dollirr per mm,, the
     amount OS *Ioh ralary ehall bo Slxod by tha order 6f
     the,CountyBoard OS tiuoatlon   Sor the rerpsotlve
     oounties, and the Uounty Board OS Wuoatiaa~for  oeah
     OS the oouutiocr eomin$ within thin Ml1 still, by
     order entared in ltr mlnutoo, met tlu oalary tar eao&
     OS their rempeatiro uuuntie8."

     The oSfiola1 1940 Cermur report dlaolo~er that Danten
County now hea a population OS 83,488, be-, a8 rtato& in pw
letter, in exoe~~ OS the Se,550 maxImam vdthln tb lumimbow
mntiomd   aot.

       You are, thoratom, nspaotiully a&leWd that it 18 th8
opinion OS thin Department,uador the faota &at&l, that ~a#
are oorrect In your oonaluelonthat the salary at the eount~
8OhOol   superintmatent OS Dimton County 16 no longar to h d&or-
mined Srom the prwleiloni~  OS Artidle t900d-17 for the reason
that said kticLI) no long.srappllrs.toDenton Couut~.
     IQ the cam'oi Eokon' National Exohanga Bank f . s&m01
DlstrioC H&L,ze5,&rrir County, 1.85S. i';,589, the &d.Te88on
Court of Civil Appeals in 1516 held, thet the oounty euaitor
wae not authodeed or requlreb to approve vouohers drawn on
?unda of the aoamon aohool tistrlot of the county. It was
observed in this aame that school Sunde em not fun&e "Sor the
use or, or belonging to, the aounty," over whiab Artfole 1051,
8. c. s. or 1985, premoribes the oounty auditor's duties, but
                                                                                -   340-




tbrt tbe eoze 6re state fund& r;biaD8ro hsld by the county
merely ac truotoo Sor the publio Srso sohoolo,and that ouob
oobool funde are mbjeot to the ouporvlolonOS tbo sohool
ofslcors, ouch aa tmoteoo, euporintsndento,  oto. -
     Under Article &327s, Vernoa’o ~~0tiit8a ClrFl Gtatuteo,
the salary of an aleotire county rohool euporintondontlo
pritlout of the 8ttatonvail.ableSchool 3~6,
      POU ore, therefore, roopeatiully   advised t&at It is the
Q inion of Wil8 Dopartmont , under   the Slats  stated, thot 8lnoo
t Eo oolory of the oounty oohool ouporintondentOS Donton Coti
i8 pclid Out 0s OOhOOl fund0 #budBOt OUb Of fuRdi3"for th0 U80
or, or belonging to, the county,* the emttu OS ma8ing on the
omwnt of salary to which the euporintondentie entitled 18
lM&rt   OS the dUti88 required of the county auditor or sala
          .
         #e are onoloOing      herewith   oopio8    OS our   opini~on8   so8.
04038,        04TS4   and   Q-P954a. hero0otoro       rendered by the
prorent Wi?AnimtratlOnOS this Ds~putaient,
                                         whhioh,we bolloro,
will Sully fmowor yoiirlast quest&on.
                                                   Very truly yours




IiPIIp
                      APPROVE DJm   23, 1941